DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 4 is objected to because of the following informalities:  Claim 4 should depend from claim 3 in order to correct antecedent basis issues such as “the amount of the carbon in the first layer”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 5-21 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2019/0097151 A1; hereinafter “Lee”).
Regarding Claim 1, referring to Fig. 2 and related text, Lee teaches a light emitting device, comprising: a first electrode (110) and a second electrode (120) with a surface facing the first electrode (paragraph 35); an emission layer (150) disposed between the first electrode and the second electrode and comprising a quantum dot (paragraph 45); and an electron auxiliary layer (160) disposed between the emission layer and the second electrode, wherein the electron auxiliary layer comprises a first layer (164) proximate to the emission layer and comprising a plurality of nanoparticles comprising a first metal oxide (for example, ZnMgO2 metal oxide nanoparticles), and a second layer (162) disposed on the first layer and proximate to the second electrode, the second layer comprising a second metal oxide (for example, ZnO) (paragraphs 65-70), wherein the first metal oxide is represented by Chemical Formula 1: Chemical Formula 1 Zn1-xMxO in the above formula, M is Mg, Ca, Zr, W, Li, Ti, Y, Al, or a combination thereof, and x is greater than 0 and less than or equal to 0.5, and wherein the second layer does not include a metal oxide nanoparticle (paragraphs 65-70).  
While Lee shows an interface between the second layer and the surface of the second electrode being a flat/even (Fig. 2), Lee does not explicitly disclose a numerical value that the interface roughness being less than about 10 nanometers as determined by an electron microscopy analysis.  However, Lee further teaches that the second layer (162) has a thickness 10 nm (paragraph 85).  Then, it would have been obvious to one of ordinary skill in the art to recognize that the interface roughness between the second layer (162) and the second electrode (120) in Lee’s reference would be less than about 10 nanometers in order to prevent the second layer (162), with the thickness being 10 nm, from being damaged due to through penetrations/holes with the interface roughness greater the thickness of the second layer between the second electrode (120) and the first layer (164).  Furthermore, it is noted that the determination of the interface roughness as claimed (i.e., “as determined by electron microscopy analysis”) does not further limit the light emitting device in claim 1 and Lee teaching each and every limitation of the light emitting device including the interface roughness less than about 10nm as discussed above would meet the claimed limitation.
Regarding Claim 2, Lee teaches wherein the emission layer does not comprise cadmium (paragraph 53.  For example, ZnSe/ZnS core/shell structure).
Regarding Claim 5, Lee teaches wherein the first metal oxide has a composition different from the second metal oxide (paragraphs 65-70.  For example, 164 comprising ZnMgO and 162 comprising ZnO).
Regarding Claim 6, Lee teaches wherein the first metal oxide and the second metal oxide comprises zin, and a presence density of zinc in the second layer is greater than a presence density of zinc in the first layer (paragraphs 65-70.  For example, 164 comprising ZnMgO with Mg as an dopant to ZnO and 162 comprising ZnO).
Regarding Claim 7, Lee teaches wherein the second metal oxide comprises a zinc oxide, a zinc magnesium oxide, a tin oxide, a titanium oxide, or a combination thereof (paragraph 69, ZnO).
Regarding Claim 8, Lee teaches wherein the second metal oxide is represented by Chemical Formula 1: Zn1-xMxO  Chemical Formula 1 
in the above formula, M is Mg, Ca, Zr, W, Li, Ti, Y, Al, or a combination thereof, and x is greater than or equal to 0 and less than or equal to 0.5 (paragraph 69, ZnO).
Regarding Claim 9, it is noted that the recitation of “a vapor deposited film of the second metal oxide” is a product-by process claim and therefore is treated according to MPEP 2113.  Even through product-by process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  Since Lee teaches the second layer comprising the second metal oxide as discussed above, the claimed method (i.e., a vapor deposition) does not distinguish from the prior art. 
Regarding Claim 10, Lee teaches wherein an average particle size of the nanoparticles of the first metal oxide is greater than or equal to about 1 nanometer and less than or equal to about 10 nanometers (paragraph 83).
Regarding Claim 11, Lee teaches wherein a surface of the second layer is disposed directly on a surface of the first layer (fig. 2).
Regarding Claim 12, Lee teaches wherein an interface roughness between the surface of the second layer and a surface of the first layer is less than or equal to about 12 nanometers as determined by an electron microscopy (See paragraph 85 disclosing a thickness of 164 being 10 nm and a thickness of 162 being 10 nm.  Similar reasoning discussed in claim 1 is applied for the interface roughness less than or equal to about 12 nanometers and the determination/measurement by the electron microscopy recited in claim 12). 
Regarding Claim 13, while Lee does not explicitly disclose the interface roughness between the second layer and the surface of the second electrode is less than or equal to about 5 nanometers, it would have been obvious to adjust the surface/interface roughness in order to optimize the conductivity of the second electrode with respect to underlying layers: It has held that discovering an optimum or workable ranges involves only routine skill in the art.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation. In re Aller, 105 USPQ 233.
Regarding Claim 14, Lee teaches wherein a thickness of the second layer is greater than or equal to about 1 nanometer and less than or equal to about 20 nanometers (paragraph 85, 10nm).
Regarding Claim 15, Lee teaches wherein an absolute value of a difference between a conduction band edge energy level of the second layer and a work function of the second electrode is less than or equal to about 0.5 electron volts or wherein a conduction band edge energy level of the first layer is less than the conduction band edge energy level of the second layer and a difference between the conduction band edge energy level of the first layer and the conduction band edge energy level of the second layer is greater than or equal to about 0.05 electron volts (Fig. 3 and paragraph 92).
Regarding Claims 16-19, while Lee does not explicitly disclose a buffer layer on the second electrode, wherein the buffer layer being formed of metal fluoride (claims 16-17) and an organic polymer layer on the second electrode, wherein the organic polymer layer being formed of  a polymerization product of a monomer combination (claims 18-19), it would have been obvious to one of ordinary skill in the art to form the buffer layer and/or the organic polymer layer in order to complete the fabrication of the light emitting device.  
Regarding Claim 20, Lee teaches wherein the light emitting device emits blue light (paragraph 46).  Furthermore, since Lee teaches the light emitting device identical to that of claim 1, claimed property or function, “a T50 of the light emitting device is greater than or equal to about 10 hours”, is presumed to be either inherent or obvious: Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 195 USPQ 430, 433 (CCPA 1977) and MPEP 2112.01.
Regarding Claim 21, Lee teaches a display device comprising the light emitting device of claim 1 (paragraph 21).

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claim 1 above, and further in view of Lee et al. (US 2019/0131557 A1; hereinafter “Lee 557”).
Regarding Claims 3-4, teaching of Lee has been discussed above except the inclusion of carbon in the first layer.  Lee 557 teaches a light emitting device 100 (Fig. 2 and paragraph 28), comprising: a first layer (164 having 164a and 164b) of an electron auxiliary layer (160), wherein the first layer includes carbon (164a formed of organic material) greater than that of the second layer (162 formed of inorganic material such as ZnO) in order to improve light emitting efficiency (Fig. 2 and paragraphs 14, 59-62, and 75).  Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Lee with that of Lee 557 in order to improve light emitting efficiency.  Furthermore, regarding claim 4, while the combined teaching of Lee and Lee 557 does not explicitly disclose mole percentage of the carbon, since Lee 557 teaches the first layer (164) having the ETL1 164a formed of organic material and ETL2 164b formed of inorganic material with similar thicknesses of the ETL1 and the ETL2, it would have been obvious to one of ordinary skill in the art that the first layer (164) having ETL1 164a formed of organic material as discussed in paragraph 79 would have considerably greater than 6 mole percentage in the first layer (164) for providing hybrid organic/inorganic first layer (the ETL 164). 
Response to Arguments
Applicant’s arguments with respect to amended claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL B WHALEN whose telephone number is (571)270-3418.  The examiner can normally be reached on M-F: 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL WHALEN/Primary Examiner, Art Unit 2829